MANNING, J. —
The indictment in this cause, charged defendant with playing “ at a game with cards or dice, or some device or substitute for cards or dice, at a tavern, . . . . or in a public house, highway, or some other public place,” &c. And after the evidence was introduced and the jury had been charged by the judge, defendant asked the court to instruct them, “that unless the evidence shows beyond a reasonable doubt, that the defendant played' at a game with cards or dice, or some device for cards or dice,, he can not be convicted.”
*91The indictment says, “ with cards or dice, or some device or substitute for cards or dice;” and this is according to the statute. In compiling the Code, brevity was consulted; and it is not to be presumed that any words not needed to express-the intention of the law-makers are used in its sections. They did not, it appears, consider the words' “ device,” and “substitute” as meaning the same thing; though in the section under consideration (section 4207 (3620) of the Code of 1876), they both seem to have very nearly the same signification.
A “ device ” is defined to be, “ that which is devised or formed by design, a contrivance, an invention.” — Webster. A substitute is that which is put in the place of another thing, or used instead of something, else. As used in the statute, device seems to have a somewhat more narrow meaning than substitute.- The latter word would embrace whatever might be used in place of cards or dice, whether designed or invented for that purpose, or not. Supposing the legislature considered that there was some such distinction between the things the two words were meant to express, we feel obliged to hold that the court did not err in refusing to give a charge from which one of them was excluded.
The second charge asked and refused was properly refused. The court by giving it would have invaded the province of the jury. It was for them to determine whether persons handling cards as defendant was represented as doing in company with others, was playing at a game with cards or not.
The place described by the testimony as that in which the playing was done, if the jury believed the evidence concerning it, was certainly a ’“ public place,” within the meaning of the statute: and charges three, four and five, that were asked and refused, could have had no other effect than to confuse the jury or mislead them. There was, therefore, no error in refusing to give them. Nor was there any error in giving the explanatory or additional charge, to which defendant excepted. '
Let the judgment be affirmed.